Exhibit 10.33

June 15, 2005

United Natural Foods, Inc.
260 Lake Road
Dayville, CT 06241

Stow Mills, Inc.
70 Stow Drive
Chesterfield, NH 03443

United Natural Foods Pennsylvania, Inc.
70 Stow Drive
Chesterfield, NH 03443

Albert’s Organics, Inc.
3268 East Vernon Avenue
Vernon, CA 90058

Attention: Rick Puckett, Chief Financial Officer

RE:   Fourth Amendment to Term Loan Agreement

Dear Rick:

Reference is made to that certain Term Loan Agreement dated as of April 28,
2003, as amended (the “Loan Agreement”), among United Natural Foods, Inc.
(“UNFI”), Stow Mills, Inc. (“SMI”), United Natural Foods Pennsylvania, Inc.
(“UNFPA”) and Albert’s Organics, Inc. (“Albert’s” and together with UNFI, SMI
and UNFPA, the “Borrowers”) and Fleet Capital Corporation (the “Lender”).
Capitalized terms not defined herein shall have the meanings ascribed thereto in
the Loan Agreement. This Fourth Amendment to Term Loan Agreement shall be
referred to as the “Fourth Amendment”.

The Borrowers have requested that the Lender agree to change the Applicable
Libor Margin and the Lender has agreed to such change, subject to the terms and
conditions of this Fourth Amendment to Term Loan Agreement (“Fourth Amendment”).

1.     Amendments to the Loan Agreement.   Subject to the terms and conditions
of this Fourth Amendment, Borrowers and Lender agree that the Loan Agreement
shall be amended as follows:

a.      Appendix A to the Loan Agreement is amended to delete the defined term
“Applicable Libor Margin” and the definition thereof and to substitute the
following in place thereof:

“Applicable Libor Margin—One percent (1.00%)”

2.     Representations and Warranties.   The Borrowers hereby represent and
warrant as follows:

a.      Power, Authority, Etc.   The Borrowers have the power and authority for
the making and performing of this Fourth Amendment to Loan Agreement This Fourth
Amendment to Loan Agreement has been duly executed and delivered by or on behalf
of the Borrowers pursuant to authority legally adequate therefor, and this
Fourth Amendment to Loan Agreement is in full force and effect and is a legal,
valid and binding obligation of the Borrowers enforceable in accordance with its
terms subject to applicable bankruptcy, reorganization, insolvency, moratorium
or similar laws and equitable principles affecting the enforcement of creditors’
rights generally.

b.      Incorporation of Representations and Warranties.   The representations
and warranties of the Borrowers contained in the Loan Agreement, except for any
changes resulting only from the passage of time and which do not otherwise
constitute a Default or Event of Default hereunder, are true and correct on and
as of the date hereof as though made on and as of the date hereof and such
representations and warranties are hereto incorporated in this Fourth Amendment
to Loan Agreement as though fully set forth herein.


--------------------------------------------------------------------------------


3.     Conditions Precedent.   Notwithstanding any of the provisions of the Loan
Agreement or any of the other Loan Documents, and without affecting in any
manner the rights of Lender under any other sections of the Loan Agreement or
this Fourth Amendment, this Fourth Amendment shall not be deemed to be effective
unless and until each of the following conditions has been and continue to be
satisfied; provided, however, that upon satisfaction of the following conditions
the amendment to the Loan Agreement provided in Section 1 of this Fourth
Amendment shall be deemed to be effective as of May 1, 2005:

a.      Documentation.   Lender shall have received, in form and substance
satisfactory to Lender, a duly executed copy of this Fourth Amendment and such
additional documents, instructions and certificates as Lender shall require in
connection therewith, all in form and substance satisfactory to Lender and its
counsel.

b.      No Default.   No Default or Event of Default shall exist.

c.      Corporate Documents.   All requisite corporate action and proceedings of
the Borrowers in connection with this Fourth Amendment and all documentation and
certificates required by Lender and/or its counsel in connection therewith shall
be satisfactory in form and substance to Lender and its counsel;

d.      Participant Consent.   Lender shall have received the written consent of
its participants to this Fourth Amendment in form and substance satisfactory to
Lender; and

e.      Other Documents.   Such other agreements, instruments, and documents as
Lender may reasonably require in connection with this Fourth Amendment.

4.     Miscellaneous.

a.      Counterparts.   This Fourth Amendment to Loan Agreement may be executed
in any number of counterparts, all of which taken together shall constitute one
agreement, and any of the parties hereto may execute this Fourth Amendment to
Loan Agreement by signing any such counterpart.

b.      Force and Effect.   The Loan Agreement and each other Loan Document, as
amended by this Fourth Amendment, are hereby ratified, confirmed and approved,
and shall continue in full force or effect.

c.      Loan Document.   This Fourth Amendment to Loan Agreement and all other
documents executed in connection herewith are “Loan Documents” as such term is
defined in the Loan Agreement. This Fourth Amendment shall be governed by the
laws of the State of Connecticut. This Fourth Amendment to Loan Agreement and
the other documents executed and delivered in connection herewith set forth the
entire agreement of the parties with respect to the subject matter thereof and
supersede any prior agreement and contemporaneous oral agreements of the parties
concerning their subject matter.

[remainder of page intentionally left blank]

2


--------------------------------------------------------------------------------


Signature Page to Fourth Amendment to Loan Agreement

IN WITNESS WHEREOF, the parties have executed this Fourth Amendment to Loan
Agreement as of the date first above written.

BORROWERS:

UNITED NATURAL FOODS, INC.

 

By:

/s/ RICK D. PUCKETT

 

Name:

Rick D. Puckett

 

Title:

Vice President

 

STOW MILLS, INC.

 

By:

/s/ RICK D. PUCKETT

 

Name:

Rick D. Puckett

 

Title:

Vice President

 

UNITED NATURAL FOODS PENNSYLVANIA, INC.

 

By:

/s/ RICK D. PUCKETT

 

Name:

Rick D. Puckett

 

Title:

Vice President

 

ALBERT’S ORGANICS, INC.

 

By:

/s/ RICK D. PUCKETT

 

Name:

Rick D. Puckett

 

Title:

Vice President

LENDER:

FLEET CAPITAL CORPORATION

 

By:

/s/ KIM B. BUSHEY

 

Name:

Kim B. Bushey

 

Title:

Senior Vice President

 


--------------------------------------------------------------------------------


RATIFICATION OF GUARANTY AGREEMENT

The undersigned Guarantors acknowledge receipt of the foregoing Fourth Amendment
to Term Loan Agreement (“Fourth Amendment”) and hereby (a) accept and agree to
the terms and provisions of the Fourth Amendment and (b) ratify, confirm, and
approve all of the terms and conditions of each of the Guaranty Agreements.

IN WITNESS WHEREOF, the parties have executed the Ratification of Guaranty
Agreement on this 15 day of June 15, 2005.

NATURAL RETAIL GROUP, INC.

 

By:

/s/ RICK D. PUCKETT

 

Name:

 

 

Title

 

 

UNITED NATURAL TRADING CO.

 

By:

/s/ RICK D. PUCKETT

 

Name:

 

 

Title

 

 

MOUNTAIN PEOPLE’S WAREHOUSE INCORPORATED

 

By:

/s/ RICK D. PUCKETT

 

Name:

 

 

Title

 

 

NUTRASOURCE, INC.

 

By:

/s/ RICK D. PUCKETT

 

Name:

 

 

Title

 

 

RAINBOW NATURAL FOODS, INC.

 

By:

/s/ RICK D. PUCKETT

 

Name:

 

 

Title

 

 

UNITED NORTHEAST, Llc

 

By:

/s/ RICK D. PUCKETT

 

Name:

 

 

Title

 

 


--------------------------------------------------------------------------------


May 1, 2005

Fleet Capital Corporation
200 Glastonbury Boulevard
Glastonbury, CT 06033

Attention: Northeast Loan Administration

Re:       Participation Agreement dated April 30, 2003 as amended
(“Participation Agreement”) between Fleet Capital Corporation (“Lender”) and
Cooperatieve Centrale Raiffeisen-Boerenleenbank B.A., “Rabobank International”,
New York Branch (“Participant”)

Ladies and Gentlemen:

The Participant acknowledges receipt of the Fourth Amendment to Term Loan
Agreement dated as of the date hereof (“Fourth Amendment”), a copy of which is
attached hereto, pursuant to which the Applicable Libor Margin (as defined in
the Term Loan Agreement) has been decreased to one percent (1.00%) effective as
of May 1, 2005. The Participant consents to the terms and conditions of the
Fourth Amendment. Capitalized terms not otherwise defined herein shall have the
meanings given in the Participation Agreement.

The Participant agrees that the Participation Agreement is ratified, confirmed
and approved and shall continue in full force and effect.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK)


--------------------------------------------------------------------------------


 

COOPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A., “RABOBANK INTERNATIONAL”,
NEW YORK BRANCH

 

By:

/s/ THEODORE W. COX

 

 

Name:

Theodore W. Cox

 

Title:

Executive Director

 

By:

/s/ BRETT DELFINO

 

 

Name:

Brett Delfino

 

Title:

Executive Director

ACCEPTED:

 

FLEET CAPITAL CORPORATION

 

By:

/s/ KIM BUSHEY

 

 

Name:

Kim Bushey

 

Title:

Senior Vice President

 

 


--------------------------------------------------------------------------------